Citation Nr: 1721939	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  05-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  He died in October 2002, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Additionally, these claims were remanded by the Board in June 2009 and February 2013 to allow for further development, which has since been completed.  

Further, the Appellant requested to testify during a travel board hearing on her November 2005 substantive appeal.  In written statements dated April and May 2009, the Appellant's representative withdrew this request.  In June 2012, the Appellant again requested that a travel board hearing be scheduled.  Subsequently, the Appellant withdrew her request in a written statement dated August 2012.  Thus at this time, the Board finds that the Appellant's hearing request has been withdrawn.  See 38 C.F.R. 20.704(e) (2016). 


FINDINGS OF FACT

1.  The Veteran died in October 2002; the immediate cause of death was respiratory failure, due to recurrent pleural effusions and myelodysplastic syndrome (MDS).  

2.  At the time of his death, the Veteran was in receipt of a 10 percent disability rating for residuals of a left thigh shell fragment wound. 

3.  The preponderance of the evidence is against a finding that the cause of the Veteran's death was etiologically related to his service-connected residuals of a left thigh shell fragment wound.

4.  The Veteran's MDS qualifies as a radiogenic disease which manifested more than 40 years following the Veteran's exit from service.  

5.  The competent, probative evidence of record does not establish that the Veteran's MDS was incurred during service, to include in-service radiation exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5103A, 5107 (2016); 38 C.F.R. §§ 3.310, 3.312 (2016).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C. 
§ 1318 (2016); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The Veteran was in receipt of a 10 percent disability rating for residuals of a left thigh shell fragment wound at the time of his death.  However, the record is devoid of evidence indicating, and the Appellant has not otherwise asserted, that this service-connected disability was causally related to the Veteran's death in any way.

Nonetheless, the Appellant has offered a separate theory of entitlement for the Board's consideration.  Specifically, the Appellant contends that the Veteran was exposed to ionizing radiation while stationed at Eniwetok Atoll.  As a result of said exposure, the Veteran developed MDS, one of the underlying causes of his death.  As such, the Appellant asserts that service connection for the cause of the Veteran's death is now warranted.  Accordingly, the Board must consider whether service connection is warranted for the Veteran's MDS at this time.  

The Veteran's service records confirm his assignment as a member of the garrison force at Eniwetok from February 23, 1955, to February 18, 1956.  Accordingly, the Veteran's in-service exposure to radiation is conceded in this case. 

The Board first considers the classification of the Veteran's MDS as a radiologic disease.  In March 2015, a VA examiner noted that the Veteran's treatment records included reports of peripheral blood showing leukoerythroblastic picture with a large number of promyelocytes, myelocytes, segmented neutrophils, and atypical cells along with significant anemia and thrombocytopenia.  Further, a July 2002 bone marrow biopsy showed a hypercellular marrow with granulocytic and fibrosis.  As such, the final diagnosis was myeloproliferative disorder, likely chronic myelomonocytic leukemia.  Relevant medical literature indicates that acute radiation exposure is associated with several myeloid neoplasms, including MDS and disorders appearing later in life.  Additionally, a recent report indicated a significant linear relation between radiation dose and myelodysplastic disorder risk.  As such, the VA examiner opined that the Veteran's diagnosed MDS is a radiogenic disease per the provisions of 38 C.F.R. § 3.311(b)(2).  

The Board lends significant probative value to the March 2015 opinion, which is based upon a thorough review of the Veteran's medical history and a comparison thereof against relevant medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008.   As such, and in the total absence of evidence to the contrary, the Board concludes that the Veteran's MDS qualifies as a radiogenic disease.  38 C.F.R. § 3.311 (b)(2) (2016).  

Further, the Board notes that the Veteran's MDS manifested in July 2002, approximately four decades after his in-service exposure to radiation.  38 C.F.R. § 3.311 (b)(5) (2016).  

As such, special development procedures have been undertaken in this case.  Such procedures first resulted in a January 2017 memorandum from the Director of the Post 9-11 Era Environmental Health Program, which provided the following dose estimate relating to this case: "The highest recorded external radiation dose (by film badge dosimeter) during the Enewetak cleanup was 0.07 rem.  The highest recorded skin dose was 0/014 rem.  The exhaustive data accumulated over 3 years of the project indicated that all radiation doses, internal and external, were minimal."  As such, the Veteran's maximum possible radiation dose during his time at Enewetak totals 0.07 rem.  The January 2017 memorandum thus concludes that, "Since the [Veteran's] lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background, it is our opinion that it is unlikely that MDS was caused by exposure to ionizing radiation during military service."  

Upon receipt of the above dose estimate, this matter was referred to the Director of Compensation Service for a nexus opinion.  In an undated Advisory Opinion, the Director concludes that the January 2017 memorandum, coupled with review of the Veteran's entire claims file, raises "no reasonable possibility that the Veteran's MDS resulted from radiation exposure in service."  

Taken in combination, the Board finds that those opinions establish that the Veteran's MDS was not incurred during service, to include in-service radiation exposure.  Said opinions are derived from a complete assessment of relevant risk factors pertaining to radiation exposure, including the probable dose of exposure, the relative sensitivity of the involved tissue to induction, the Veteran's gender and family history, his age at the time of exposure, the time between exposure and onset of the disease, and the extent of possible radiation exposure following service.  38 C.F.R. § 3.311(e) (2016).  Accordingly, service connection cannot be established under 38 C.F.R. § 3.303(d) in this case.

Thus, the Appellant's claim may only be granted upon evidence that the Veteran's MDS was incurred during or aggravated by service, without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039 (1994).

However, the evidence of record does not support such a conclusion.  As set forth in greater detail above, the claims file clearly establishes that the Veteran was diagnosed with MDS throughout the course of his lifetime, and that he was exposed to radiation during service.  See Shedden, 381 F.3d at 1163.  However, the competent medical evidence of record, to include the January 2017 memorandum and subsequent opinion from the Director of Compensation Services, clearly refutes the contention that a causal nexus exists between the Veteran's condition and his in-service exposure.  Id.  Additionally, there is no evidence of record, nor has such a contention been made by the Appellant, to indicate that the Veteran's MDS was due to any circumstances of his service other than the identified radiation exposure.  

In making this determination, the Board acknowledges a July 2003 private treatment letter from Dr. R. Bhutani, which indicates that "it is felt the [Veteran's] disorders could be related to prior exposure to radiation."  In assessing the probative value of this letter, the Board finds that Dr. Bhutani's assessment falls far short of offering a definitive nexus opinion.  Instead, Dr. Bhutani acknowledges only that a causal nexus to service may exist, without offering any rationale in support of this contention.  As such, the Board finds that Dr. Bhutani's treatment letter is not of sufficient probative value to overcome the weight of the January 2017 and Director's nexus opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board does not disregard the Appellant's assertion that a nexus exists between the Veteran's service and his MDS.  However, without appropriate medical training and expertise, which she has not demonstrated, the Appellant is not competent to provide an opinion regarding etiology or the cause of the Veteran's death.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  Accordingly, the Board lends greater probative value to the medical evidence of record in assessing the merits of this claim.

Thus, the most probative medical evidence of record indicates that the Veteran's death was not related to his military service, to include in-service radiation exposure.

Accordingly, the Board finds that the preponderance of the evidence is against a finding of service connection in this case, such that the Appellant's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Benefits

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  The Veteran died in October 2002.  At the time of his death, service connection was in effect for residuals of a left thigh shell fragment wound, rated as 10 percent disabling.  

Therefore, the Board finds that the evidence of record fails to show that the Veteran was rated as totally disabled for a period of at least five years from the date of his discharge or release from active duty or for at least ten years preceding his death.  Additionally, the evidence does not show, and the Appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22 (2016).

Moreover, neither the Veteran, during his lifetime, nor the Appellant, has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total disability rating at any time prior to death.  Accordingly, the appellant has not established a valid claim of CUE.

Finally, the Board has not identified any service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reconsidering a claim finally decided during the Veteran's lifetime or for awarding a total service-connected disability rating.

Accordingly, the Board finds that the Appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


